                                                                                                           Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                           )
     State of California, et. al.                                         4:19-cv-00872-H
                                                             )   Case No: _______________
 4                                                           )
                                      Plaintiff(s),          )   APPLICATION FOR
 5                                                           )   ADMISSION OF ATTORNEY
             v.
                                                             )   PRO HAC VICE
 6   Donald J. Trump, et. al.                                )   (CIVIL LOCAL RULE 11-3)
                                                             )
 7                                                           )
                                      Defendant(s).
                                                             )
 8
          I, Margaret Q. Chapple                   , an active member in good standing of the bar of
 9    the State of Connecticut      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: The State of Connecticut, plaintiff          in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Christine Chuang                        an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                       LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Office of the Attorney General, P.O. Box 120, 55 Elm        Civil Rights Enforcement, CA Dept of Justice,
      Street, Hartford, CT 06106                                  1515 Clay St., Ste 2000, Oakland, CA 94612
14
       MY TELEPHONE # OF RECORD:                                   LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (860) 808-5316                                              (510) 879-0094
       MY EMAIL ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    Margaret.Chapple@ct.gov                                     Christine.Chuang@doj.ca.gov
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: ct05550      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 05/15/19                                                       Margaret Q. Chapple
22                                                                                       APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Margaret Q. Chapple                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 5/21/2019
                                                                   UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                          October 2012
